EXHIBIT 10.21

USG CORPORATION

 

 

Annual Base Salaries

of

Current Named Executive Officers

(effective March 1, 2012)

 

 

 

NAMED EXECUTIVE OFFICER

  

TITLE

   ANNUAL BASE
SALARY  

James S. Metcalf

  

Chairman, President and Chief Executive Officer

   $ 875,000   

Richard H. Fleming

  

Executive Vice President and Chief Financial Officer

     530,000   

Stanley L. Ferguson

  

Executive Vice President and General Counsel

     443,000   

Christopher R. Griffin

  

Executive Vice President – Operations

     400,000   

Brian J. Cook

  

Senior Vice President, Human Resources

     345,000   